UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):June 30, 2014 (June 25, 2014) T Bancshares, Inc. (Exact name of registrant as specified in its charter) Texas 333-1111153 71-0919962 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 16200 Dallas Parkway, Suite 190, Dallas, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (972) 720-9000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders At the annual meeting of Shareholders of T Bancshares, Inc. (the “Company”) held on June 25, 2014, shareholders voted on the following matters: To elect eleven nominees to serve as directors for a one year term that will expire at the 2015 annual meeting of the shareholders. Final voting results were as follows: Name of Nominee Votes For Votes Withheld Broker Non-Votes Stanley Allred Dan Basso Frankie Basso David Carstens Ron Denheyer PatrickHoward Steven Jones Eric Langford Charles Mapes Thomas McDougal Gordon Youngblood To ratify the appointment of JonesBaggett LLP as the independent auditors of the Company for the fiscal year ending December 31, 2014. Final voting results were as follows: Votes For Votes Against Abstentions Adoption of an Amended and Restated Certificate of Formation for T Bancshares, Inc. to incorporate changes consistent with the Texas Business Organizations Code which replaced the Texas Business Corporation Act, effective January 1, 2010. Final voting results were as follows: Votes For Votes Against Abstentions Proposals (1) and (2) were approved. Proposal (3), adoption of an Amended and Restated Certificate of Formation required a 66.67% affirmative vote of eligible shareholders and failed to pass as the number of votes in favor of the Proposal represented 65.06% of eligible shareholder votes. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. T Bancshares, Inc. Date: June 30, 2014 By: /s/ Patrick Howard Patrick Howard President & Chief Executive Officer
